Title: Re Estimate for the service of the year, 20 November 1806
From: Madison, James
To: 



Dept. of State Novr. 20, 1806

Estimate for the service of the year 1807.Foreign Intercourse.Salaries of three Ministers, viz. to London, Paris & Madrid @ $9,000 is$27,000}Do: for their 3 Secretaries @ 1,3504,050Contingent expenses of those Missions2,000Contingencies of Foreign Intercourse20,000$53,000Barbary Intercourse.Salary of the Consul at Algiers$4,000Do. of the Consul at Morocco, Tunis and Tripoli @ $2,000}6,000}Their Contingent expenses4,00014,000For the difference between the cost of the articles in which the annuity to Algiers is payable and the difference between the permanent appropriation & annual charge of36,000}Contingent expense of Barbary Intercourse50,00086,000Seamen.For the relief of distressed seamen5,000Captures.Salaries of Agents at London, Paris & Madrid for superintending claims on account of captures @ $2000}6,000Salaries in the Department of State.of the Secretary of State5,000}Of his Clerks agreeably to the Act of 21 April 18067,150Of his Messenger41012,560$176,560Contingencies of the Department of State.For printing and distributing 10,000 copies of the laws of the 2nd. Session of the 9 Congress}4,250}For printing the Laws in Newspapers4,000Fuel and Candles200Newspapers for the office & Public Agents abroad150Mediterranean Passports1,350Blank, Personal passports, patents, circulars &c1,000Purchasing Books400Stationery600Messilanies500Special Messengers charged with dispatches2,000$14,450* Amot. Brot. from the other side176,560Dollars 191,010











James Madison.

